Citation Nr: 0322236	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  02-09 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rodriguez, Associate Counsel




INTRODUCTION

The veteran had active military service from December 1967 to 
November 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating action of the RO.  The 
veteran was sent a notice of this decision in February 2002.  
The veteran submitted a notice of disagreement (NOD) in May 
2002.  A statement of the case (SOC) was issued to the 
veteran in June 2002.  A substantive appeal was received from 
the veteran in July 2002.


REMAND

The record reflect that, from March 1997 to February 2002, 
the veteran was diagnosed with and received treatment for 
PTSD at the VA Medical Center (VAMC) in Pittsburgh, 
Pennsylvania.  The veteran also recently submitted a June 
2003 statement from his treating VA psychiatrist and 
additional VA treatment records dated up to June 2002; these 
documents reflect continued treatment for PTSD. 

The Board notes, however, that the occurrence of a specific 
in-service stressful experience has not been corroborated.  
In May 2002, the veteran submitted a statement in support of 
his claim in which he identified several incidents, 
associated with his duties as a military policeman, that he 
believes have caused him to suffer from PTSD-to include two 
separate incidents in which he was dispatched to a traffic 
accident while on patrol, an indicent in which he attempted 
to arrest a drunken soldier in possession of a gun and a hand 
grenade, and an incident in which he had to arrest a drunken 
soldier during a bar fight.  In addition, the veteran 
submitted a Vietnam Combat Certificate as part of the 18th 
Military Police Brigade.  

The question of whether there is credible evidence that the 
claimed stressor actually occurred is one of the three, 
essential criteria for establishing service connection for 
PTSD.  See 38 C.F.R. § 3.304(f).  The Board notes, however, 
that the incidents described by the veteran do not appear to 
have occurred while the veteran was engaging in combat with 
the enemy; hence, the veteran cannot establish the occurrence 
of the events on the basis of his assertions, alone.  Rather, 
there must be objective evidence to establish that the 
alleged stressor(s) actually occurred.  See 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  There must also be competent evidence of 
a nexus between the veteran's symptoms (and hence, the 
diagnosis of PTSD) and the corroborated stressor(s).  See 
38 C.F.R. § 3.304(f).  

Although the veteran has provided some details regarding his 
alleged in-service stressful experiences, the RO has not 
given the veteran an opportunity to submit evidence to 
corroborate the occurrence of any of the claimed in-service 
stressful experiences, nor has it attempted to verify any of 
these incidents through independent means.  Such actions 
should be accomplished on remand.  If the veteran does not 
provide sufficient information corroborating the existence of 
the prepare a report detailing the claimed stressors 
submitted in the veteran's statement and contact the United 
States Armed Services Center for Research of Unit Records 
(Unit Records Center) for verification of the claimed 
stressors.  The RO should make a specific finding regarding 
the corroboration of claimed in-service stressful experience, 
and then schedule the veteran for a VA examination only if 
the occurrence of such an experience is corroborated.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure that the 
VCAA has fully been complied with.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  If 
the claim is again denied, the supplemental statement of the 
case issued to the veteran and his representative that 
explains the bases for the denial must include citation to 
additional legal authority considered-to specifically 
include the pertinent regulations implementing the VCAA 
(i.e., 38 C.F.R. §§ 3.102 and 3.159 (2002)).  

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should obtain and associate 
with the claims file any outstanding 
records records of VA medical treatment 
for PTSD since June 2002.  The RO must 
follow the procedures prescribed in 
38 C.F.R. § 3.159.  All records and/or 
responses received should be associated 
with the claims file.  

2.  The RO should invite the veteran to 
submit any statements (preferably, from 
former service comrades with first hand 
knowledge) or other documents that 
objectively corroborate the occurrence of 
any claimed in-service stressful 
experiences.  

3.  If the RO does not receive 
statements/documents from the veteran 
corroborating the occurrence of any of 
his claimed stressful experiences, the RO 
should detail the stressors claimed by 
the veteran (including the incidents 
reported in the veteran's May 2002 
statement), then request that the United 
States Armed Services Center for Research 
of Unit Records (the United Records 
Center) provide any available information 
which might corroborate the veteran's 
alleged in-service stressors.  The RO 
should provide the Unit Records Center 
with the document detailing each of the 
in-service stressors alleged by veteran 
as well as copies of any relevant 
documents (to include statements made by 
the veteran).  The RO should follow up on 
any additional development suggested by 
the Unit Records Center.  

4.  After receiving a response from Unit 
Records Center (and any other contacted 
entity), the RO should review the claims 
file, to specifically include all records 
received from the Unit Records Center, 
and prepare a report addressing whether 
the claims file establishes the 
occurrence of any combat action(s) (to 
which a purported stressor is related) or 
a specifically claimed in-service 
stressful experience.  This report is to 
be added to the claims file.   

5.  If, and only if, objective evidence 
corroborating the occurrence of a claimed 
in-service stressful experience(s) is 
received should the RO arrange for the 
veteran to undergo VA psychiatric 
examination at an appropriate medical 
facility.  

The entire claims file, to include a 
complete copy of this REMAND, and the 
report prepared by the RO, must be 
furnished to the physician designated to 
examine the veteran, and the examination 
report should reflect consideration of 
the veteran's documented history and 
assertions.   However, in determining 
whether a diagnosis of PTSD is valid, the 
examiner is instructed that only an event 
that has been corroborated may be 
considered for the purpose of determining 
whether exposure to such in-service event 
has resulted in PTSD.  If a diagnosis of 
PTSD is deemed appropriate, the examiner 
must identify how the diagnostic criteria 
for the condition are met, to include 
identification of the specific 
stressor(s) underlying the diagnosis as 
well as all symptoms and other factors 
that support the diagnosis.  The examiner 
also should also comment upon the link 
between the current symptomatology and 
the veteran's verified stressor(s).  

The typewritten report of the examination 
must include all examination findings and 
the complete rationale for all opinions 
expressed.

6.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

8.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
service connection for PTSD in light of 
all pertinent evidence and legal 
authority.  

9.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case (to include citation to and 
discussion of any additional legal 
authority considered, as well as clear 
reasons and bases for the RO's 
determination) and afford them 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence  and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996);  Booth 
v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




